DETAILED ACTION
This Office Action is in response to the communication filed on 01/09/2020.
Claims 1-20 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4 and 6 are objected to because of the following informalities: 
A period is missing at the end of claims 4 and 6. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites "the first user interface," however it is unclear whether it refers "a first user interface" recited in line 6 of claim 1, "a first user interface" recited in line 11 of claim 1, or some other user interface. Claims 5-7 also have similar issue. For the purpose of examination, "the first user interface" has been interpreted as referring to any user interface.
There is insufficient antecedent basis for the limitation "the computing device" as recited in claim 1. 
Dependent claims are also rejected for inheriting the deficiencies of the independent claims from which they depend on.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims do not include at least one hardware element in the bodies as required by MPEP 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams et al. (US 2012/0233681).
Claim 1, Adams teaches: 

a data store configured to store computer-executable instructions; and a processor in communication with the data store, wherein the computer executable instructions, when executed by the processor, configure the processor to perform operations including: (e.g. [0026])
causing display of a first user interface, the first user interface preventing access to a tactical application associated with a shared account on the computing device; (e.g. [0043], when removal of the smart card 12 is detected, then a security function to clear the information from the display 22 is preferably activated. Where the displayed information is a decrypted version of encrypted information, such as an encrypted email message or confidential information stored in the memory 20 in encrypted form, for example, then a further preferable security function is to remove from the memory 20 any part of the encrypted information that had been decrypted and stored while the mobile device 10 was unlocked. In order to display the information again, the mobile device 10 must again be unlocked. Information stored in a controlled-access area of the memory 20 could be similarly secured by activating the above security functions when the smart card 12 is removed. Such security functions protect information and resources available on the mobile device 10 as soon as the smart 
obtaining, from a smart card reader, a digital certificate stored on a smart card; (e.g. [0039], When a user attempts to access the mobile device 10, the processor 18 preferably determines whether the smart card 12 has been detected…the mobile device 10 incorporates a smart card holder or reader configured to receive the smart card 12 [0108], Public keys, digital certificates…may also be loaded onto an electronic device from the smart card)
causing display of a first user interface, the first user interface enabling user input of a personal identification number ("PIN"); receiving, via the first user interface, the PIN; (e.g. [0062], smart card and a mobile device may have an associated password. Password prompting is typically accomplished by displaying a data entry screen including one or more data entry fields…the user is preferably prompted for the passwords by displaying a password entry screen including an electronic device password entry field and a smart card password entry field, although the user could instead be prompted for each password separately)

Claim 2, Adams teaches: 
wherein the operations further include storing information regarding the authorized user in an access log. (e.g. [0063], [0082])
Claim 3, Adams teaches:
wherein the data store is further configured to store information regarding authorized users of the tactical application. (e.g. [0063], [0082])
Claim 4, Adams teaches:

Claim 5, Adams teaches:
wherein the operations further include causing redisplay of the first user interface in response to a determination that the smart card has been removed from the smart card reader. (e.g. [0043])
Claim 6, Adams teaches:
wherein the second user interface is generated by the tactical application, and wherein the first user interface prevents access to the tactical application by blocking the second user interface from view. (e.g. [0043], [0065], [0079])
Claim 7, Adams teaches:
wherein the operations further include preventing user input from being received by the tactical application while the first user interface is displayed. (e.g. [0043], [0065], [0079])
Claim 8, Adams teaches:
wherein the second user interface includes information identifying the authorized user. (e.g. [0062], [0082])

Claim 10, Adams teaches:
determining that the first smart card has been removed from the smart card reader; and displaying a third user interface, wherein the third user interface prevents access to the tactical application. (e.g. [0043], [0065], [0079])
Claim 11, Adams teaches:
wherein the third user interface comprises an overlay that prevents the second user interface from being viewed. (e.g. [0043], [0065], [0079])
Claim 12, Adams teaches:
obtaining, from the smart card reader, a second digital certificate stored on a second smart card; obtaining, via the first user interface, a second PIN; determining that at least one of the second digital certificate or the second PIN does not correspond to any authorized user of the tactical application; and displaying a third user interface, wherein the third user interface prevents access to the tactical application. (e.g. [0065], [0079], [0082])
Claim 13, Adams teaches:
enabling user input to the tactical application via one or more input devices. (e.g. [0050], [0062])

wherein verifying that the first digital certificate and the first PIN correspond to the authorized user comprises verifying that the first digital certificate and the first PIN are included in a data store containing authorized user information. (e.g. [0063], [0082])
Claim 15, Adams teaches:
storing, in a data store, that the authorized user accessed the tactical application. (e.g. [0075])
Claim 17, Adams teaches:
A non-transitory computer-readable medium storing computer-executable instructions that, when executed by a processor, configure the processor to perform operations including: (e.g. [0086])
determining that a first storage device is in communication with the processor; (e.g. [0062])
determining, based at least in part on a digital certificate stored on the first storage device and information received from a first user, that the first user is authorized to access a tactical application associated with a shared account on a tactical computing system; (e.g. [0062], [0082], [0108])

determining that the first storage device is no longer in communication with the processor; and in response to determining that the first storage device is no longer in communication with the processor, causing the first user interface to no longer be displayed. (e.g. [0043])
Claim 18, Adams teaches:
wherein causing the first user interface to no longer be displayed comprises displaying a second user interface. (e.g. [0043], [0065], [0079])
Claim 19, Adams teaches:
wherein the first storage device is a smart card. (e.g. [0062])
Claim 20, Adams teaches:
wherein the information received from the first user comprises one or more of a PIN, password, or biometric data. (e.g. [0062])
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 2012/0233681) in view of Menasce et al. (US 2012/0011573).
Claim 16, Adams teaches the tactical computing system (see above) and does not appear to explicitly teach but Menasce teaches: 
categorized as presenting a low risk, moderate risk, or high risk under NIST Special Publication 800-53. (e.g. [0012], [0018], [0023])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Menasce into the invention of Adams, and the motivation for such an implementation would be for the purpose of protecting a system from a privileged user (Menasce abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2009/0198618 discloses a system for loading, managing and using smartcard authentication token and digital certificates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752. The examiner can normally be reached M-F 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 





/AMIE C. LIN/Primary Examiner, Art Unit 2436